DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed September 15, 2022.
Claim 14 has been cancelled. 
Claims 1, 5, 7-11, 13, 15, 18, and 20-22 are currently pending and have considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-11, 13, 15, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1 and 15 are directed towards a method for inspecting, documenting, reporting, or rating of a used motor vehicle comprising: generating an electronic used motor vehicle condition report having one or more information components which documents a condition of a used motor vehicle, said tabs providing information about said used motor vehicle which forms the basis of said electronic used motor vehicle condition report and is selectable by said user creating said electronic used motor vehicle condition report, display an used motor vehicle condition report having information which documents a condition of said used motor vehicle; generating a damage line item or damage line items comprising data relating to a condition or damage of one or more parts of said used motor vehicle, said data comprising at least a motor vehicle part(s) listing, a description of damage related to said part(s) listing, a description of severity of said damage related to said part(s) listing, a description of a remedy, and optionally, any notes or costs associated with repairing said motor vehicle part(s), using: 1) allow a user to populate said damage line item list with said data related to said condition or damage of one or more parts of said used motor vehicle, populating said data representing said motor vehicle part(s) listing, said description of damage related to said part(s) listing, said  description of severity of said damage related to said part(s) listing, said description of a remedy, and optionally, said notes or costs associated with repairing said motor vehicle part(s) to said damage line item list allow said user to populate said damage line item list with said data related to each tab of said plurality of table configurable tabs; or 2) adding multiple damage line items to similar parts of said used motor vehicle parts that are grouped together, wherein when said user selects a description of said condition or damage of one or more parts of said used motor vehicle parts grouped together, wherein a damage line item is generated for each of said parts of said used motor vehicle parts grouped together; 3) automatically populating said damage line item list with information from said used motor vehicle parts; 4) when said used motor vehicle includes one or more damaged parts which requires fixing, automatically generating a work order, a transportation request, or combinations thereof, for each of said parts requiring fixing based on configurable business rules, and electronically sending said work order, said transportation request, or combinations thereof, to one or more third parties for an action to be undertaken relating to said estimate request, said work order, said transportation request, or combinations thereof; provide data which forms at least a part of said electronic used motor vehicle condition report information, wherein,. The claims are describing a vehicle condition report that has tabs, information fields, and other information that a user enters regarding a vehicle’s condition (damage, severity, parts, costs, and remedy). The vehicle condition report is an inspection form that provides information regarding vehicle damage and other elements. The claims are describing a vehicle inspection form generation that uses the entered information to populate and provide further details within the report. The originally filed specification further describes condition reports as “the general idea of the condition report is universal, i.e., the document provides information relating to one or more characteristics of the vehicle…”. The claims are describing a documentation system that performs vehicle inspection notes and other gathered data that is displayed and provided to the user. The claims are directed towards a mental process grouping of abstract idea in terms of a person having the ability to fill out paperwork based on observations, judgements, and other condition aspects. Further, the claims describe a commonplace business method in terms of mitigating risk based on a vehicle’s condition report for trading, selling, or having other transaction elements. This is further described and discussed within the originally filed specification [4-9] that the condition report provides industry transaction aspects and retail valuation. Thus, the vehicle condition report is within the certain method of organizing human activity grouping of abstract ideas. 
Step 2(a)(II) considers the additional elements in terms of being transformative into a practical application. The additional elements are using at least one electronic device for, said at least one electronic device having at least one interface with a plurality of table configurable tabs configured to be changeable based on user preference, a screen for displaying images, a camera for capturing photographs or video, a processor operable to execute instructions and a data storage medium for storing instructions, which, when executed by said processor, cause said processor to, a quick add interface comprising a quick add button configured to, in a single or double screen press or touch, automatically populating… as a group rather than individual entry or entries requiring said user to touch or press said screen for each data entry; wherein each of said plurality of table configurable tabs comprises at least one quick add interface comprising at least one quick add button configured to, using a multiple damage line item generator interface, grouped together in step 2) rather  than individual entry or entries requiring said user to touch or press said screen for each individual data entry of said group, providing or obtaining a photo or video for said one or more parts or components which requires a condition to be documented; automatically linking said photo or video provided or obtained to said damage line item list individual data lines associated with said one or more part or component through said quick add button, said multiple damage line item generator interface, or combinations thereof; using at least one data source operatively connected to said at least one electronic device to, when instructed to do so via user interaction with one or more said interfaces, said data from said at least one data source auto-populates or provides information to form part of said electronic used motor vehicle condition report or said damage line item list. The computer elements of the claims are an interface with touch aspects, processor, memory, screen, camera, quick add, and other interface elements. The interface and other computer aspects are described in the originally filed specification [64-68] and figure 1. The considered passages merely describe the computer elements as generic technological aspects that are merely implementing the abstract idea. The further interface elements (grouping items, quick add, single or double touch, configurable tabs) are further describing the generic interface element. These aspects are described and considered in terms of paragraphs [78-84] and figure 4B-6B, however, the touch screen aspects are not a technological improvement. The touchscreen, quick add, and other interface elements are generic technological elements that are using a generic computer as a tool to implement the vehicle condition report form. The additional elements of the interface with the aspects regarding quick add, groupings, single/double actions (touch or press), and automatically populating are describing the computer as a tool to implement the abstract idea. Automatically linking and automatically populating is merely describing the speed in which elements are linked and provided, but there is no specific technological feature or processor that is an improvement beyond using generic technological elements to process and provide information within the form (using generic collection, analysis, and providing results of the analysis within the condition report). The condition report is still a form that is generated based on inputting information based on a vehicle’s damage, severity, remedy, and other elements. These elements can be accomplished with a human inspector using pen/paper and the additional elements are not directed towards a technological improvement to a technical problem. The claims are describing a paper form condition report (identified abstract idea above) that is accomplished on a generic computer in terms of a touchscreen and other interface elements (considered additional elements). The additional elements do not transform the abstract idea into a practical application. Refer to MPEP 2106.05(f). 
Step 2B considers the additional elements of the independent claims in terms of being significantly more than the identified abstract idea. The additional elements were identified as generic technological elements to implement the abstract idea and using the computer as a tool. There are no further additional elements to consider beyond those above in step 2(a)(II). As such, the additional elements are not significantly more than the identified abstract idea above. Refer to MPEP 2106.05(f). 
Dependent claims 5, 7, 13, 16, 18 and 20 do not describe any additional elements and merely describe further aspects of the identified abstract idea. The dependent claims are directed towards what the specific commercial good is being documented (vehicle), what the condition report includes (damage area lines, assessment of parameters, a work order with a required action), what the data sources are, and linking the damage area to a request. These elements merely describe further aspects of the vehicle condition report and show that the claimed invention is within the abstract idea of a commonplace business method and fundamental economic practice. The claimed invention is further providing the abstract idea in terms of providing a generic interface system to implement the vehicle condition report. There are no additional elements beyond those described and considered for the independent claim.
Dependent claims 8-11 and 21-22 are directed towards additional elements that have to be considered under practical application and significantly more analysis. The dependent claims are directed towards a camera, a paint meter, a secondary electronic device, the electronic device being a smartphone or tablet computer, and having the interface have editing rows based on different rules. Considering the originally filed specification, the additional elements are described in paragraphs [64-68 and 108]. The cited paragraphs merely describe the additional elements in terms of generic technological elements used as tools to apply the abstract idea. There is no claim language or description that indicates a technological solution to a technical problem or use of a specific machine. The meters, electronic devices, and interface rules are merely implementing the abstract idea of the vehicle condition report with generic technological elements. The technological elements are not transforming the abstract idea nor are they significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore, claims 1, 5, 7-11, 13, 15, 18, and 20-22 are rejected under 35 USC 101 for being directed towards ineligible subject matter.

Response to Arguments
In response to the arguments filed September 15, 2022 on pages 15-17 regarding the 35 USC 101 rejection, specifically that the amendments and previously filed declarations of the inventors describe technological improvements directed towards eligible subject matter.
Examiner respectfully disagrees. 
The arguments discuss the amendments regarding unique technological innovations that are material advancements to the automotive and inspection industry. Examiner notes that there is no specific claim language that is discussed with regards to the “unique technological innovations”. The user interface elements (single/double touch, quick add, configurable tabs, grouping multiple items, auto-populate) are using generic technological elements. There is no technological improvement to the interface itself, but merely using a computer interface as a tool to implement the vehicle inspection condition report (identified abstract idea). The originally filed specification describes the interface and other processing elements in terms of generic technological aspects. The computer elements (processor, memory, and other aspects) are used as tools to implement the inspection form process. The arguments further discuss the Inventor’s declarations (Warpool and St. Denis) in terms of increasing productivity of vehicle inspections. The argument and declaration regarding increased productivity is discussed in MPEP 2106.05(f) in terms of, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept”. There is no specific technological improvement to the interface or computer elements, but merely providing an inspection form to a generic technological aspect. The claimed invention is describing an abstract idea without significantly more or transformed into a practical application. As such, amended claims 1 and 15 are maintaining the 35 USC 101 rejection. Lacking any further arguments, claims 1, 5, 7-11, 13, 15, 18, and 20-22 are maintaining the rejection under 35 USC 101, as considered above in light of the amended elements.
In response to the arguments filed September 15, 2022 on pages 17-25 regarding the 35 USC 103 rejection, specifically that the amendments are not taught by the cited prior art. Examiner agrees. The amended claims and combination of elements are obvious over the cited prior art. The closest prior art is Couch [2015/0317612] that describes a vehicle inspection interface that provides different information in terms of damage, severity, notes, and other aspects. The previously cited combination teaches elements regarding an interface with quick add and grouping aspects for a vehicle inspection, but the combination of references does not teach the claims in terms of the specific combination of elements in terms of the interface elements. As such, the 35 USC 103 rejection has been withdrawn. Claims 1, 5, 7-11, 13, 15, 18, and 20-22 are nonobvious over the cited and considered prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Couch [2015/0317612] (vehicle inspection interface form);
Busch et al [6,397,131] (vehicle inspection form);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689